DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions

Applicant’s election without traverse of claims 1-8, 11-20 in the reply filed on  11/26/2020  is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US publication US2007/0120508 A1 by Hanna.
Referring to the claim 1  Hanna Fig 3A teaches, An accelerating apparatus(Fig 3A paragraph [0007], comprising: 
a plurality of acceleration cavity units (See Fig 3A item 320a, ..320n etc.) including a plurality of acceleration cavities (paragraph [0007]), each of the plurality of acceleration cavity units being configured to accelerate a radiation beam passing through an acceleration cavity (see abstract and [007]); and 
a plurality of coupling cavity units (See Fig 3A item 313a to 313m are coupling cavities) each of which includes a coupling cavity, two adjacent acceleration cavities being electromagnetically coupled via the coupling cavity (See abstract and paragraphs  [0007], [0009] where Hann teaches electromagnetic coupling of cavities with electromagnetic fields), wherein 

an edge region of each of at least a portion of the plurality of holes includes continuously varying curvatures.  (See  Fig 3A item 317a 317b 318 am b etc. are the coupling irises located at the edge with continuously varying wall structures).

    PNG
    media_image1.png
    387
    703
    media_image1.png
    Greyscale

Referring to the claim 2 Hanna teaches the accelerating apparatus of claim 1, Hanna further teaches wherein the plurality of acceleration cavity units are arranged in sequence along a moving direction of the radiation beam.  (See abstract, Fig 3A and the plurality of accelerating cavities 320 coupled in sequence a moving direction of the beam through item 314). 
Referring to the claim 3 Hanna teaches the accelerating apparatus of claim 1, Hanna further teaches wherein the edge region of each of at least a portion of the plurality of holes is configured with a filleted corner such that the edge region of the each of at 

    PNG
    media_image2.png
    444
    418
    media_image2.png
    Greyscale

Referring to the claim 4 Hanna teaches the accelerating apparatus of claim 1, Hanna further teaches wherein the edge region of each of at least a portion of the plurality of holes includes at least one ofResponse to Restriction Requirement Attorney Docket No.: 20618-0539US00 Application No.: 16/729,305 Page 3 of 8a first intersection region between an inner wall of the each of at least a portion of the plurality of holes and an inner wall of the acceleration cavity; or a second intersection region between the inner wall of the each of at least a portion of the plurality of holes and an outer wall of each of at least a portion of the plurality of acceleration cavity units (See Fig 3A, 3B and edge regions show a first intersection region and second intersection regions on the walls of cavities 320 and coupling cavities 317 and 318, these are inherent teachings).

    PNG
    media_image2.png
    444
    418
    media_image2.png
    Greyscale

Referring to the claim 17 Hanna Fig 3A,B teaches the An accelerating apparatus (Fig 3 paragraph [0007]), comprising a plurality of acceleration cavity units (See Fig 3A item 320a, ..320n etc.) including a plurality of acceleration cavities (paragraph [0007]), each of the plurality of acceleration cavity units being configured to accelerate a radiation beam passing through an acceleration cavity (see abstract and [007]); and 
a plurality of coupling cavity units (See Fig 3A item 313a to 313m are coupling cavities) each of which includes a coupling cavity, two adjacent acceleration cavities being electromagnetically coupled via the coupling cavity (See abstract and paragraphs  [0007], [0009] where Hann teaches electromagnetic coupling of cavities with electromagnetic fields), wherein 
the plurality of acceleration cavity units (320) has a plurality of holes each of which is configured to be in fluidic communication with the corresponding coupling cavity (see abstract and paragraph [0007]; and Fig 3A where a center aperture 314 and side apertures upper side and lower side of each cavity 320); and

Referring to the claim 20 Hanna teaches A radiation device comprising an accelerating apparatus and a radiation source configured to generate a radiation beam (See Hanna teaches while describing the purpose of these accelerators for using as radiograph imaging in medical applications see paragraphs [0003] and [0033]), a plurality of acceleration cavity units (See Fig 3A item 320a, ..320n etc.) including a plurality of acceleration cavities (paragraph [0007]), each of the plurality of acceleration cavity units being configured to accelerate a radiation beam passing through an acceleration cavity (see abstract and [007]); and 
a plurality of coupling cavity units (See Fig 3A item 313a to 313m are coupling cavities) each of which includes a coupling cavity, two adjacent acceleration cavities being electromagnetically coupled via the coupling cavity (See abstract and paragraphs  [0007], [0009] where Hann teaches electromagnetic coupling of cavities with electromagnetic fields), wherein 
the plurality of acceleration cavity units (320) has a plurality of holes each of which is configured to be in fluidic communication with the corresponding coupling cavity (see abstract and paragraph [0007]; and Fig 3A where a center aperture 314 and side apertures upper side and lower side of each cavity 320)
.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5-8, 11, 14, 15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hanna reference as applied to claim 4  above, and further in view of US patent US4382208 by Meddaugh et al (Meddaugh)..

Referring to the claim 5 Hanna teaches the accelerating apparatus of claim 4, but Hanna do not explicitly teaches wherein the outer wall of each of at least a portion of the plurality of acceleration cavity units has a groove corresponding to the each of at least a portion of the plurality of holes; and one of the plurality of coupling cavity units is coupled with a surface of the groove.  
However,  Meddaugh et al teaches variable field coupled cavity resonance circuit in which he teaches wherein the outer wall of each of at least a portion of the plurality of acceleration cavity units has a groove corresponding to the each of at least a portion of 

    PNG
    media_image3.png
    490
    783
    media_image3.png
    Greyscale


Hence, it would have been obvious to a person with ordinary skill in the art before the filing date of the instant application, to incorporate a groove type configuration identical mirror image groves in the coupling cavity iris section in order to have the same acceleration field in the acceleration cavities  (See Meddaugh column 4  lines 1-4) and in addition to that  it is a design choice of the user. 

Referring to the claim 6 Hanna’s reference as modified by Meddaugh teaches the accelerating apparatus of claim 5, Meddaugh implicitly teaches wherein the surface of the groove includes a first plane corresponding to the each of at least a portion of the plurality 


    PNG
    media_image4.png
    490
    783
    media_image4.png
    Greyscale



Referring to the claim 7 Hanna’s reference as modified by Meddaugh teaches the accelerating apparatus of claim 6, Meddaugh Fig 2-4 teaches further comprising one or more energy-conditioning components each of which is configured to adjust an electric field strength of the acceleration cavity corresponding to the energy-conditioning component.   (See Fig 2 and column 4 lines 50 to 62)

    PNG
    media_image5.png
    751
    778
    media_image5.png
    Greyscale


Referring to the claim 8 Hanna’s reference as modified by Meddaugh teaches the accelerating apparatus of claim 6, wherein at least one of the one or more energy-conditioning components includes a resonant element and the resonant element is moveable in the coupling cavity to open or close the each of at least a portion of the plurality of holes (See Fig 2-4 coupling cavities have mechanisms to adjust the resonant frequencies  Column 4 lines 50 to 62).
 
Referring to the claim 11 Hanna’s reference as modified by Meddaugh teaches the accelerating apparatus of claim 6, wherein the resonant element is moveable between the first plane and the second plane in a direction parallel to the first plane to close or open the each of at least a portion of the plurality of holes.  (See for example Fig 4 and column 5 lines 7 to 17).  Hence, it would have been obvious to a person with ordinary skill 

Referring to the claim 14 Hanna’s reference as modified by Meddaugh teaches the accelerating apparatus of claim 6,  Meddaugh implicitly teaches wherein the first plane is parallel to a long axis of the accelerating apparatus (See Fig 1 item 12 beam path is the long axis of the acceleration cavities); and the second plane  is parallel to a long axis of the one of the plurality of coupling cavity units.  (See Fig 1 and coupling cavities have a plane in the top portion which is also parallel to the beam plane).

Referring to the claim 15 Hanna teaches the accelerating apparatus of claim 1, Hanna teaches holes but silent on wherein the each of at least a portion of the plurality of holes is a waist-shaped hole or an oval hole.  However, it is within the scope of an ordinary skill to have a shape as required as no specific importance was attributed in the 

Referring to the claim 18 Hanna teaches the accelerating apparatus of claim 17, but Hanna does not explicitly teach  wherein an outer wall of each of at least a portion of the plurality of acceleration cavity units has a groove corresponding to the each of at least a portion of the plurality of holes; and one of the plurality of coupling cavity units is coupled with a surface of the groove, wherein the surface of the groove includes a first plane corresponding to the each of at least a portion of the plurality of holes, the one of the plurality of coupling cavity units includes a second plane, and the first plane is physically connected with the second plane.  
However,  Meddaugh et al teaches variable field coupled cavity resonance circuit in which he teaches  wherein an outer wall of each of at least a portion of the plurality of acceleration cavity units has a groove corresponding to the each of at least a portion of the plurality of holes; (See Fig 1 and acceleration cavities 16 18 and coupling cavities 20 have a groove type connection and it is mirror image symmetric and hence the field in accelerating cavities to maintain the same, column 3 lines 37 to 44)  and one of the plurality of coupling cavity units (item 20)  is coupled with a surface of the groove, wherein the surface of the groove includes a first plane corresponding to the each of at least a portion of the plurality of holes , the one of the plurality of coupling cavity units includes a second plane, and the first plane is physically connected with the second plane ( See Fig 1 the plane inside the coupling cavity 20 with the connecting groove is regarded as first plane and the plane in the upper cavity of the 20 can be regarded as second plane and 

Referring to the claim 19  Hanna’s reference as modified by Meddaugh teaches the accelerating apparatus of claim 18,  Meddaugh teaches further comprising one or more energy-conditioning components each of which is configured to adjust an electric field strength of the acceleration cavity corresponding to the energy-conditioning component.  (See Column 4 lines 1 to 22 where Meddaugh teaches how to keep the same field energy for all cavities by selectively adjusting the energy of cavities). 

Allowable Subject Matter

Claim  12, 13 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Claims 1-8, 11, 14, 15, 17-20 are rejected.
Claims 12, 13 and 16 are objected.
The prior of art made of record and not relied upon is considered to pertinent to applicant’s disclosure. 
Applicants are directed to consider additional pertinent prior art included on the notice of references cited PTOL 892 attached here with.  The examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicants.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim other passages and figures may apply. Applicant, in preparing the response should consider fully the entire reference as potentially teaching all or part of the claimed invention as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250.  The examiner can normally be reached on 8AM-5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        2/27/2029